On March 5, 1971, pursuant to a stipulation of the parties, the court ordered that judgment be entered for plaintiffs on paragraph 7 of the petition in the sum of $6,000,000. On June 7, 1971, the court, by order, awarded compensation for all services rendered for all attorneys in connection with paragraph 7 of the petition, in the sum of $600,000 to Glen A. Wilkinson, as attorney of record. The court concluded and found that in view of the extensive work required of and faithfully performed by the attorney of record and his as-*810sociales in the preparation and prosecution of these tribal claims, the allowance of attorneys’ compensation in the amount of $600,000 is reasonable, proper and within the legal authorization. On November 11, 1971, the court ordered that judgment be entered for plaintiffs on paragraphs 8 and 9 of the petition in the sum of $550,000.